Order entered October 23, 1935, granting on reargument plaintiff’s motion to vacate order dated August 20, 1935, and granting plaintiff’s motion for examination of defendants before trial, and order denying defendants’ motion to vacate said order of October 23, 1935, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.